Howe, J.
The motion to dismiss must prevail. The judgment was rendered against the “estate of James W. Pipes,” on the fifteenth January, 1870. The only appeal before us was taken by petition by •certain heirs of Pipes, who had renounced his succession. Even if they had an interest to appeal they have not caused any representative of the “estate of James W. Pipes” to be cited as appellee, and the estate is, therefore, not before us. The citation to “ Mrs. Susan Pipes, widow of James W. Pipes,” does not bring the succession into this ■court. The fault is attributable to the appellants.
Appeal dismissed.
Rehearing refused.